Citation Nr: 1224833	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-37 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for depressive disorder, not otherwise specified, with anxiety.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 

In May 2011, the issues of entitlement to an initial rating in excess of 10 percent for depressive disorder, not otherwise specified, with anxiety, and entitlement to a total disability rating based on individual unemployability (TDIU) were remanded to the RO for further development.  On remand, in a May 2012 rating decision, the RO granted entitlement to a TDIU, effective from July 12, 2004.  This decision constitutes a full grant of that benefit, and the TDIU claim is thus no longer on appeal.  

In the course of this appeal, the Veteran requested a videoconference hearing with a member of the Board.  This hearing was scheduled for March 2011.  Due to confusion over whether the Veteran was being represented by a private agent (Mr. McDaniel) or a Veterans Service Organization (Disabled American Veterans (DAV)), the Veteran asked to reschedule his hearing.  The Veteran and Mr. McDaniel, who was considered his power of attorney at the time, were told to submit a request to reschedule the hearing.  Because no such request was submitted, the Board hearing request is considered to have been withdrawn.

The record reflects that the Veteran was scheduled for a May 2012 hearing before a Decision Review Officer (DRO).  In May 2012, the Veteran submitted a written notice that he wished to cancel the DRO hearing.

The May 2012 rating decision also granted entitlement to an initial rating of 70 percent for depressive disorder, not otherwise specified, with anxiety.  This rating was effective from July 12, 2004, the effective date for the grant of service connection for that issue.  This issue has since been returned to the Board for further appellate review.

Finally, there is some confusion in the record as to whether the Veteran is currently represented in this matter by Mr. McDaniel or DAV.  Because his is the most recent appointment of power of attorney of record, Mr. McDaniel is considered to be the Veteran's accredited representative on this issue; a copy of the May 2012 rating decision was sent directly to Mr. McDaniel.  Even though DAV may have informed the Veteran that his increased rating and TDIU claims had been granted, the Board notes that the May 2012 written withdrawal statement comes from the Veteran himself.  As is discussed below, the Veteran's statement satisfies the withdrawal requirements of 38 C.F.R. § 20.204.


FINDING OF FACT

In a May 2012 written communication, the Veteran withdrew his appeal concerning entitlement to an increased rating for depressive disorder, not otherwise specified, with anxiety.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased rating for depressive disorder, not otherwise specified, with anxiety, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant notified VA in a May 2012 written statement that he was satisfied with the decision to increase his service-connected depressive disorder from 10 percent to 70 percent (with TDIU), effective July 12, 2004.  His appeal is thus considered to have been withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


